DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 9-9-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the preliminary amendment(s) filed 9-9-2020.

Drawings



5.		New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings as filed are informal.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification

6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract as filed is not “limited to a single paragraph”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

7.	Claim 2 is objected to because of the following informalities:  

Regarding claim 2, the term “partpartially” appears to be a typo. Appropriate correction is required.

Allowable Subject Matter

8.	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

LUO et al (US 2020/0324589) A1 discloses a tire pressure sensor device as claimed with respect to a transducer, transmitter [0040] , a rotatable [0068][claim10] valve 20, housing and sleeve 24: However, having an effective filing date of 12-26-2019, LUO et al does not constitute prior art.
Johnson (US 2018/0119834 A1) discloses a tire valve stem assembly that teaches a sensor and valve arrangement that further discloses a sleeve structure.
Although the cited pertinent art describes analogous components known in the art of tire pressure sensors, that are  None of the cited pertinent art cited on the 892 and / or the applicants 1449 anticipate nor render obvious a tire pressure sensor arrangement that includes a housing having a sleeve part which has an internal thread at the end and a receiving part in which or on which a pressure transducer and transmitter are arranged and which in the mounted state is connected to a sleeve part so as to be rotatable relative to the sleeve part.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10814682 B2 System for monitoring tire pressure and method for mounting a tire pressure monitoring system on a rim
US 20200324589 A1 TIRE PRESSURE SENSOR
US 20180119834 A1 VALVE STEM ASSEMBLIES
US 20140196812 A1 SYSTEM AND METHOD USING A PRESSURE REDUCTION VALVE
US 20130340516 A1 FORMED FLANGE FOR PRESSURE MONITORING VALVE STEM MOUNT
US 20070113637 A1 Tire pressure monitoring apparatus

This application is in condition for allowance except for the following formal matters: 
(See above objection(s)) .

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856